 



Exhibit 10.44

Agreement on Technical Service

     This Agreement is made and entered into this day of January 10, 2003 by and
between Star-Village.com (Beijing) Internet Technology Limited (“Party A”) with
its principle address at Room 605, South Tower, New World Center, No. 3,
Chongwenmen Wai Street, Chongwen District, Beijing, PRC and Guangzhou Media
Message Technologies, Inc. (“Party B”) with its principle address at Floor 11,
Tian He Business Building No. 8 Zhong Shan Av. W. Guangzhou, PRC.

     Whereas:



(1)   Party A is a limited liability company incorporated in Beijing and
existing under the laws of PRC engaged in technology development of computer
internet and the technical service business;   (2)   Party B is a limited
liability company registered in Guangzhou, PRC engaged in the business of mobile
value-added telecommunication service, internet information service and internet
web advertising service;   (3)   For the purpose of business operation, Party B
decides to employ Party A as its technical service provider to provide relevant
technical services to Party B, and Party A agrees to provide Party B with the
corresponding technical services according to and subject to the provisions of
this Agreement;

     NOW, THEREFORE, in consideration of covenants and agreement herein
contained through friendly consultation, the parties hereby agree as follows:



1.   Interpretation   1.1   “Websites” means the websites with the domain names
as memestar.com and meme.com.cn and any other websites operated by Party B.  
1.2   “Internet Information Service Business” means the business to provide web
visitors with various information services via internet.   1.3   “Mobile
Value-added Telecommunications Service” means the business to provide mobile
users with value-added services such as mobile information service and
positioning service and etc via the service platform connected to the mobile
network.   1.4   “Web Advertising Business” means the business to delivery web
advertisement for clients via internet.   2.   Technical services   2.1   Party
B agrees to have Party A to provide any technical services (including, but not
limited to, technical support, technical training and technical consultation as
well as those services

-1-



--------------------------------------------------------------------------------



 



    listed in appendix I) for internet information service business, mobile
value-added telecommunication service business and web advertising business
operated by Party B.       2.2   Party B shall provide Party A with any and all
necessary assistance including, but not limited to:



2.2.1   Urge its employees to take proper, reasonable due diligence when using
and operating the system and the equipment;   2.2.2   Inform Party A without any
delay of any circumstance that may affect the business operation of Party B;  
2.2.3   Allow Party A and its authorized persons to access any site owned or
rented by Party B that stores any system or equipment relating to its business
operation at any reasonable time;   2.2.4   Provide any other necessary
assistance.



3.   Technical Service Fees and Payment   3.1   For technical services rendered
by Party A, both parties agree hereby that the technical service fee shall be
based on the quantity of work performed which is measured by time costs incurred
by Party A’s engineers. The time cost are as below:



  3.1.1   Technical services rendered by senior engineer of Party A are charged
at RMB4000 Yuan per hour per head.     3.1.2   Technical services rendered by
engineer of Party A are charged at RMB2000 Yuan per hour per head.     3.1.3  
Technical services rendered by junior engineer of Party A are charged at RMB1000
Yuan per hour per head.



3.2   Within the first five days of each month, Party A shall based on the work
hours performed by its engineers during the immediately preceding month and the
time costs as set out in this agreement calculate the technical service fees and
issue billing statement to Party B. The billing statement shall contain the
number of hours performed by each class of engineer of Party A. Party B shall
pay the technical service fees as stated on the billing statement within three
days after receiving the billing statement.   3.3   For the fees as described
above paid by Party B to Party A, Party A shall issue corresponding invoices to
Party B.   4.   Assets Ownership   4.1   Both parties agree hereby that the
ownership of the following assets that come into existence during the process of
technical services providing by Party A to Party B shall be entitled to Party A:



  4.1.1   Texts, photographs, layout designing and any other graphics or
information contents created or produced by Party A; except for those the
copyrights of which

-2-



--------------------------------------------------------------------------------



 



      are owned by the third party;           4.1.2   Database (including, but
not limited to, database to store contents and to store the information of
registered users), software developed by Party A for Party B and any content of
such database;     4.1.3   Any other tangible or intangible assets coming or
deriving from the process of technical services provided by Party A to Party B
subject to this Agreement, except for those owned by Party B with definite
evidences.



4.2   Party B recognizes Party A’s ownership of such assets and promises not to
claim against any of such assets, and upon request from Party A, shall provide
any necessary assistance, including, but not limited to, rendering the
corresponding certificates, if necessary, to clarify the ownership of the
aforesaid assets held by Party A.   4.3   Within the cooperation period of both
parties, any equipment, technology and software of Party A provided to Party B,
except for those that have been transferred to Party B subject to the terms of
this agreement or other written agreements expressly, shall be part of assets
owned by Party A and Party B enjoys the right to use such assets during the term
of this agreement only.   5.   Confidentiality   5.1   Either party shall keep
any confidential material or information (hereinafter referred to as
“confidential information”) of the other party acquired or accessed in signing
or performing this agreement highly confidential and shall not disclose, give or
transfer such confidential information to any third party.   5.2   Either party
shall return, destroy or disposition any document, data or software carrying
confidential information of the other party to such party in any desirable way
upon request and shall not use such confidential information thereafterwards.  
5.3   After termination of this agreement, obligations of each party under this
agreement shall not cease. Each party shall still abide by the confidentiality
clause of this agreement and perform its obligation of confidentiality until the
other party approves release of that obligation or violation of such
confidentiality clause of this agreement will not result in any prejudice to the
other party practically.   6.   Payment of Tax   6.1   Both parties should pay
taxes to the concerned taxation authority respectively in accordance with laws
and rules and national policies.   6.2   If either party pays any tax for the
other party, the paying party shall deliver the relevant tax payment
certificates to the other party, who shall then refund the same amount as that
of the tax payment to the paying party within seven (7) days after receiving
such certificates.   7.   Representation , Undertaking and Warranty

-3-



--------------------------------------------------------------------------------



 



7.1   Either party represents, undertakes and warrants to the other party the
following:



  7.1.1   Be a company legally incorporated and existing under the laws of PRC;
    7.1.2   Have all competence and qualifications to conduct the transaction
that is within its legally registered business scope prescribed under this
Agreement;     7.1.3   Have all authorization and competence to enter into this
Agreement and have authorized its representative with sufficient power to sign
this Agreement on behalf of such party respectively;     7.1.4   Have capability
to perform the obligations under this Agreement and performing such obligations
dose not constitute any breach of any restriction of legal documents binding
upon such party;     7.1.5   Not subject to any liquidation, dissolution or
bankruptcy proceeding.



7.2   Party B warrants that it shall not use and copy the trademark, the logo
and the company name of Party A or its affiliates without prior written consent
of Party A, except necessary for the work stipulated in this Agreement.   7.3  
Party B shall neither conduct at its own nor allow any third party to conduct
any action or omission to the technology or any other intellectual property or
any other right of Party A.   8.   Liability for Default   8.1   Any breach of
any article of the agreement directly or indirectly or no commitment or
commitment out of time insufficiently to the obligations of the agreement shall
constitute breach of the contract. The party that observes the contract
(“non-breaching party”) shall have the right to request the breaching party
(“the breaching party”) by written notice to make corrections to its breaching
actions and avoid the bad result with sufficient, effective and timely measures
taken, and to compensate for the losses of the non-breaching party due to its
breaching actions.   8.2   After any breaching occurs, the non-breaching party,
if holding that the breaching has resulted in impossibility or unfairness for
the non-breaching party to perform the relevant obligations under this agreement
with reasonable and objective discretion applied, shall have the power to
discontinue its relevant obligations of this agreement with written notice sent
to the non-breaching party until the breaching party stops its breach of the
contact, take sufficient, effective and timely measures to avoid the bad
results, and compensate for the losses of the non-breaching party due to its
breaching actions.   8.3   The indemnification that the breaching party makes to
the non-breaching party shall include any direct economic losses and any
predictable indirect losses or excess expenses that occur to the non-breaching
party due to violation of the contract by the breaching party, including but not
limited to attorney fees, legal costs, arbitration fees, financial expenses,
travel expenses and etc.   9.   Force Majeure   9.1   “Force Majeure” shall mean
any event out of the parties’ reasonable control, non-foreseeable, or
unavoidable even has been foreseen and such event hinders, affects or

-4-



--------------------------------------------------------------------------------



 



    delays any party’s performance of all or part of his obligations according
to this Agreement, including, but not limit to, government’s acts, natural
disasters, war, hacker attack or any other similar events.       9.2   The party
suffering from Force Majeure may suspend performing its relevant obligations
under this Agreement that cannot be performed due to Force Majeure till the
effect of Force Majeure is eliminated without bearing any liability for breach
of this Agreement. However, such party shall exert its best efforts to overcome
such event and reduce its negative effects to the minimum.   9.3   The suffering
party from Force Majeure shall provide the other party with legal certifications
of such event issued by the notary office (or other proper agency) of the area
where the event occurs, which if fails, the other party may request the
suffering party to bear any liability for breach according to the provisions of
this Agreement.   10.   Effectiveness, Modification and Termination   10.1  
This Agreement shall become effective on the date of its being signed and sealed
by the authorized representatives of both parties and shall continue in force
for a period of one (1) year.   10.2   Unless otherwise expressly provided
herein, Party A shall have the right to immediately terminate this Agreement by
writing notice at its own discretion at any time, in case that Party B defaults
its performance of any of following obligations:



  10.2.1   Party B breaches this Agreement, and yet not corrects its breach or
takes full, effective and timely measures to remedy its failure and compensates
Party A for the loss arising therefrom, within thirty (30) days after the date
of notice by Party A demanding the performance,     10.2.2   Party B goes
bankrupt or enters into a liquidation proceeding and such proceeding is not yet
withdrawn within seven (7) days;     10.2.3   Party B may not perform this
Agreement for over twenty (20) days due to force majeure.



10.3   Notwithstanding the aforesaid provisions, Party B agrees hereby that
Party A shall have the right to terminate this Agreement by written notice
twenty (20) days in advance without any reason at any time. Unless otherwise
expressly provided herein, Party B shall not terminate this agreement prior to
the term of this Agreement.   10.4   Earlier termination of this Agreement shall
not release either party from performing its rights and obligation that has come
into existence prior to such termination.   11.   Serve of Notice   11.1   Any
notice required relating to this Agreement from one party to the other party
shall be in writing and then sent by person, by fax, telex, teletex or email, or
prepaid registered mail, express mail, which shall be deemed as being served on
the date when sent by person, by fax, by telex or email or on the third (3) day
after being sent by prepaid registered mail or express mail.

-5-



--------------------------------------------------------------------------------



 



11.2   Unless otherwise notified by either party in writing to modify its
contact address, any and all notices under this agreement shall be sent
according to the latest written agreed method.   12.   Settlement of Disputes  
12.1   The Parties shall settle with good faith all disputes regarding to
interpretation and enforcement of any provisions of this Agreement by
consultation.   12.2   The disputes that are failed to be resolved by
consultation shall be referred to China International Economic and Trade
Arbitration Committee for arbitration according to its existing arbitration
rules. The place of arbitration shall be in Beijing; and the language used in
arbitration shall be Chinese. The decision of arbitration shall be final and
binding upon both parties hereto.   12.3   Laws and regulations of PRC shall be
applied for conclusion, execution, interpretation and settlement of disputes
concerning this agreement.   13.   Miscellaneous   13.1   This agreement is made
into one original with two copies, one for each party, both with equally legal
effectiveness.   13.2   Titles and headlines contained in this Agreement are set
for convenience to its readers only and shall not impose any effect upon
interpretation of any provisions of this Agreement.   13.3   Both parties may
make amendments and supplements to this Agreement in written form, which shall
be part of this Agreement with equal legal force.   13.4   If any provision of
this Agreement is entirely or partially invalid or unenforceable for the reason
of violating laws or government regulations or other reasons, the affected part
of such provision shall be deemed as deleted. But deleting the affected part of
such provision shall not impose any effect upon the legal effect of other part
of such provision and other provisions of this Agreement. The Parties shall
negotiate and conclude new provision to replace such invalid or unenforceable
provision.   13.5   Unless otherwise stipulated, non-exercise or deferred
exercise by either party of any rights, authority or privilege under this
Agreement shall not be deemed as waiver of such rights, authority or privilege.
And independent or partial exercise of any rights, authority or privilege shall
not exclude the exercise of other rights, authority or privilege as well.   13.6
  This Agreement constitutes the entire agreement concluded by the Parties
regarding to the subject matters of cooperation program and shall replace any
previous or present, verbal or written agreements concluded by the Parties
regarding to the subject matters of cooperation program. Unless otherwise
expressly provided herein, no any other expressed or implied obligations or
covenants exist between the parties.   13.7   The Parties may additionally
negotiate and confirm any other issues not covered by this agreement.

     
Star-Village.com (Beijing)
  Guangzhou Media Message Technologies

-6-



--------------------------------------------------------------------------------



 



     
Internet Technology Limited
  Inc.
 
   
Authorized Representative
  Authorized Representative

-7-



--------------------------------------------------------------------------------



 



Appendix 1:Contents of Technical Service

Both parties agree hereby that the contents of the technical service specified
by this agreement shall include, but not limited to, the following:



1.   Technical Support to Mobile Value-added Telecommunication   1.1   Party A
agrees hereby to serve as the technical service supplier and provide desired
technical service for mobile value-added telecommunication to party B subject to
terms and conditions of this agreement, including, but not limited to the
following in connection with mobile value-added telecommunication:



  1.1.1   Development, update and upgrade of software on client end;     1.1.2  
Development, update and upgrade of software on network server end;     1.1.3  
Technical development and maintenance of database;     1.1.4   Technical
development of system;     1.1.5   Overall designing of system;     1.1.6  
Installation and debugging of system;     1.1.7   Trial operation and testing of
system;     1.1.8   Installation and debugging of systematic expansion;    
1.1.9   Examination and maintenance of operation hardware equipment;     1.1.10
  Daily maintenance of system software;     1.1.11   Update and upgrade service
of software.



2.   Technical Support for Network Information Service   2.1   Party A agrees
hereby to provide technical service in connection with business operation of the
websites to party B including, but not limited to the following:



  2.1.1   Development, update and upgrade of software on network client end;    
2.1.2   Development, update and upgrade of software on network server end;    
2.1.3   Technical development and maintenance of database;     2.1.4   Technical
development of website system;     2.1.5   Overall designing of website system;
    2.1.6   Installation and debugging of website system;     2.1.7   Operation
and test of website system;     2.1.8   Installation and debugging of website
systematic expansion;     2.1.9   Examination and maintenance of operation
hardware equipment for the websites;     2.1.10   Daily maintenance of website
system software;     2.1.11   Update and upgrade service of website system
software.



2.2   Prepare, statistic, integrate information used by party B for network
information service including, but not limited to those concerning press,
finance and economics, science and technology, sport, entertainment, game,
fashion, education, medical treatment, sanitation, culture, professionals etc;
program database and design technical platform; assist in

-8-



--------------------------------------------------------------------------------



 



    deciding the frame and channel structure of the said contents and provide
technical update service.       2.3   Provide designing and technical support
for web pages to party B and assist party B to provide easy and friendly
interface of various services such as news, shopping, medical treatment, chat,
entertainment, search and registration to end users.   2.4   In relation to the
system software provided by Party A to Party B for its website operation, Party
A shall provide Party B with instruction manual and other information documents
of the operational system software of the websites.   2.5   In the event that
Party B requires assistance from Party A for its updating of system environment
of the websites including operational system environment and database
environment, Party A shall render relevant solutions.   2.6   Assist party B in
settlement of problems arising from installation and operation of operational
equipment of the websites.   3.   Technical Support for Web Advertising   3.1  
Party A agrees hereby to provide technical service in connection with web
advertising to party B, including, but not limited to the following:



  3.1.1   Development, update and upgrade of software for releasing network
advertisement;     3.1.2   Installation and debugging of software for releasing
network advertisement;     3.1.3   Technical maintenance of software for
releasing network advertisement;     3.1.4   Designing and making of network
advertisement;



4.   Technical Training   4.1   Party A agrees hereby to provide the following
training service to party B and its staffs:



  4.1.1   Skill training for Installation and operation of the equipment and
facilities;     4.1.2   Training Service for customers service and technology or
others;     4.1.3   Training for application of online editing software.



5.   Technical Consultation   5.1   Provide consultation service for the
purchase of equipment and software and hardware system needed for network
operation developed by party B, including, but not limited to technical advice
for selection, systematic installation and debugging of tool software, internet
applications and technical platform as well as purchase, type and performance of
suitable hardware facilities and equipment.   5.2   In relation to technology
project specified by party B, Party A agrees to provide technical consultation
service including technical argument, technical forecast, technical
investigation for specific subject, report of analysis and assessment to party B
  5.3   Provide technical consultation for application of network software,
hardware, equipment and online editing software of the system set or to be set
by party B.

-9-



--------------------------------------------------------------------------------



 



5.4   Provide the following information to party B: domestic, oversea and party
B’s network service including investigation, analysis and assessment report of
trend, technology, cost and income of special network service.   5.5   Party B
may make problem inquiry or function consultation on specific technical problems
through Email, telephone, fax and the engineers of party A shall assist Party B
to settle such problems for clients.   5.6   In case of any emergency out of
Party B’ control, the engineers of Party A may log into the websites via telnet
to inspection and system and then solve the problems after obtaining consent
from Party A.   5.7   Party A may meet the requirements of other technical
consultations proposed by party B within its compass.

[Text ends]

-10-